DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hultqvist et al. (WO 2009/003508 A1).

Regarding claim 1, Hultqvist et al. discloses a wind park (Background of Invention) arranged in a convex polygon comprising straight sides connecting vertices of said polygon (Fig. 3), wherein a node wind turbine (21) of a first type is located at each vertex of said polygon, one or more intermediate wind turbine of a second type being located along each side of said polygon between two node wind turbines, said polygon forming an interior area within said sides, wherein said interior are is free of turbines of said first and second type.

    PNG
    media_image1.png
    276
    544
    media_image1.png
    Greyscale

Regarding claim 2, Hultqvist et al. discloses all of claim 1 as above, wherein each one of said first and second type is a horizontal axis wind turbine (Fig. 2).

Regarding claim 10, Hultqvist et al. discloses all of claim 1 as above, wherein said intermediate wind turbines are evenly distributed along their respective sides of said polygon (Fig. 3).

Regarding claim 11, Hultqvist et al. discloses all of claim 1 as above, wherein said first type and said second type are of the same type (Fig. 2).

Regarding claim 13, Hultqvist et al. discloses all of claim 1 as above, wherein wind turbines arranged in two or more polygons (Fig. 3), said polygons being arranged such that each polygon shares one or both of a common side and a common vertex with at least one other polygon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5, 8-9, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hultqvist et al. in view of Corten et al. (US PGPUB 2006/0131889 A1).

Regarding claim 3 and 4, Hultqvist et al. discloses all of claim 1 as above.
However, Hultqvist et al. does not teach or suggest, wherein each one of said first and second type is a vertical axis wind turbine, or wherein each one of said first type is horizontal axis wind turbine and each one of said second type is a vertical axis wind turbine or vice versa.
Corten et al. teaches that horizontal and vertical axis wind turbines are interchangeable as the terms horizontal and vertical are only type designations ([0024]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the wind part of Hultqvist et al. with a mix of horizontal and vertical axis wind turbines, as both references are in the same field of endeavor, and one of ordinary skill would appreciate that horizontal and vertical axis wind turbines are interchangeable as the terms horizontal and vertical axis wind turbines are only type designations ([0024]).

Regarding claim 5, Hultqvist et al. discloses all of claim 1 as above.
However Hultqvist et al. does not teach or suggest, wherein a wind turbine of said first type comprises a rotor with a rotor diameter (D) and a length range associated with said wind turbine of said first type is 6D-12D, and a length of at least one side of said polygon is within said length range.
Corten et al. teaches that common distances between adjacent turbines is commonly between 5 to 10 times the rotor diameters ([0023]).


Regarding claim 8, Hultqvist et al. discloses all of claim 1 as above.
However, Hultqvist et al. does not teach or suggest, wherein at least one node wind turbine comprises a meteorological measurement station being adapted to collect wind measurement.
Corten et al. teaches a control system using at least meteorological data to improve the energy extraction of the wind park ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wind park of Hultqvist et al. with the control system of Corten et al., including meteorological data, as both references are in the same field of endeavor and one of ordinary skill would appreciate that the use of meteorological data increases the ability for a control system to adjust parameters ([0028]).

Regarding claim 15, Hultqvist et al. discloses all of claim 13 as above.
However, Hultqvist et al. does not teach or suggest wherein at least one node wind turbine of said wind park of a polygon vertex connecting two polygon sides not in common with another polygon comprises a meteorological measurement station.
Corten et al. teaches a control system using at least meteorological data to improve the energy extraction of the wind park ([0028]).


Regarding claim 16, Hultqvist et al. discloses all of claim 1 as above.
However, Hultqvist does not teach or suggest a control system; said control system being adapted to: obtain one or both of meteorological data and/or information comprising at least a current wind direction, use one or both of wind turbine state data and/or information for each wind turbine in said wind park, said wind turbine data and/or information comprising at least wind turbine position information, on the basis of said one or both of meteorological data and/or information and said one of both of wind turbine state data and/or information, control activation and deactivation of said wind turbines of said wind park.
Corten et al. teaches a control system using at least meteorological data, angle of inclination, scale of circulation, and positions of the devices generating circulation to improve the energy extraction of the wind park ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wind park of Hultqvist et al. with the control system of Corten et al., including meteorological data, angle of inclination, scale of circulation, and positions of the devices generating circulation, as both references are in the same field of endeavor and one of ordinary skill would appreciate that the use of meteorological data, angle of inclination, scale of circulation, and positions of the devices generating circulation increases the ability for a control system to adjust parameters ([0028]).

Regarding claim 19, Hultqvist et al. discloses all of claim 1 as above.
However, Hultqvist does not teach or suggest a control system; said control system being adapted to: obtain one or both of meteorological data and/or information comprising at least a current wind direction, use one or both of wind turbine state data and/or information for each wind turbine in said wind park, said wind turbine data and/or information comprising at least wind turbine position information, on the basis of said one or both of meteorological data and/or information and said one of both of wind turbine state data and/or information, control activation and deactivation of said wind turbines of said wind park.
Corten et al. teaches a control system using at least meteorological data, angle of inclination, scale of circulation, and positions of the devices generating circulation to improve the energy extraction of the wind park ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wind park of Hultqvist et al. with the control system of Corten et al., including meteorological data, angle of inclination, scale of circulation, and positions of the devices generating circulation, as both references are in the same field of endeavor and one of ordinary skill would appreciate that the use of meteorological data, angle of inclination, scale of circulation, and positions of the devices generating circulation increases the ability for a control system to adjust parameters ([0028]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hultqvist et al. in view of Sankrithi (US Patent 7,750,491 B2).

Regarding claims 6 and 7, Hultqvist et al. discloses all of claim 1 as above.
Hultqvist et al. however does not teach or suggest, wherein said polygon is a quadrilateral and wherein opposite sides of said quadrilateral are parallel.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wind park shape of Hultqvist et al. to the diamond shapes that are shown in Fig. 2C of Sankrithi, as both references are in the same field on endeavor, and one of ordinary skill would appreciate that these diamond shapes would enable the maximization of power harvesting (12:39-62).


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hultqvist et al. in view of Kalra et al. (US PGPUB 2014/0112777 A1).

Regarding claim 12, Hultqvist et al. discloses all of claim 1 as above.
Hultqvist et al. does not teach or suggest, wherein in a rotational direction of a wind turbine of said polygon is opposite to the rotational direction of each adjacent wind turbine of said polygon, as seen along said sides of said polygon.
Kalra et al. teaches wherein in a rotational direction of a wind turbine of a wind park is opposite to the rotational direction of each adjacent wind turbine of said polygon, as seen along said sides of said polygon ([0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polygonal shape of Hultqvist et al. to have the counter-rotating arrangement of Kalra et al., as both references are in the same field of endeavor, and one of ordinary skill would appreciate that as the wakes flow towards the downstream wind turbine, the difference in rotation between the wakes and the downstream rotor may generally result in an increase in the effective wind speed hitting the 

Regarding claim 14, Hultqvist et al. discloses all of claim 13 as above. 
Hultqvist et al. does not teach or suggest, wherein in a rotational direction of a wind turbine of said polygon is opposite to the rotational direction of each adjacent wind turbine of said polygon, as seen along said sides of said polygon.
Kalra et al. teaches wherein in a rotational direction of a wind turbine of a wind park is opposite to the rotational direction of each adjacent wind turbine of said polygon, as seen along said sides of said polygon ([0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polygonal shape of Hultqvist et al. to have the counter-rotating arrangement of Kalra et al., as both references are in the same field of endeavor, and one of ordinary skill would appreciate that as the wakes flow towards the downstream wind turbine, the difference in rotation between the wakes and the downstream rotor may generally result in an increase in the effective wind speed hitting the downstream wind turbine, thereby reducing the amount of the wake losses that would otherwise result in the event that the downstream rotor was rotating in the same direction as the wakes ([0026]).

Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hultqvist et al. and Corten et al. as applied to claim 16 and 19 above, and further in view of Sankrithi.

Regarding claims 17 and 18, Hultqvist et al. and Corten et al. teach all of claim 16 as above.
However, Hultqvist et al. and Corten et al. do not teach or suggest, wherein a quadrilateral is associated with four sectors, each sector being defined by diagonals connecting two opposing vertices of 
Sankrithi teaches a plurality of polygon shapes for wind parks including a diamond shape (12:39-62) to maximize power harvesting.
Corten et al. teaches a control system using at least meteorological data, angle of inclination, scale of circulation, and positions of the devices generating circulation to improve the energy extraction of the wind park ([0028]), and additionally teaches cut-in and cut-out wind speeds to balance wind farm loads ([0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wind park shape of Hultqvist et al. to the diamond shapes that are shown in Fig. 2C of Sankrithi and the control system of Corten et al. including meteorological data, angle of inclination, scale of circulation, and positions of the devices generating circulation, and as all references are in the same field on endeavor, and one of ordinary skill would appreciate that these diamond shapes would enable the maximization of power harvesting (12:39-62), and that the use of meteorological data, angle of inclination, scale of circulation, and positions of the devices generating circulation increases the ability for a control system to adjust parameters ([0028]) with the cut-in and cut-out wind speeds to balance wind farm loads ([0063]).
Regarding claims 20 and 21, Hultqvist et al. and Corten et al. teach all of claim 19 as above.
However, Hultqvist et al. and Corten et al. do not teach or suggest, wherein a quadrilateral is associated with four sectors, each sector being defined by diagonals connecting two opposing vertices of 
Sankrithi teaches a plurality of polygon shapes for wind parks including a diamond shape (12:39-62) to maximize power harvesting.
Corten et al. teaches a control system using at least meteorological data, angle of inclination, scale of circulation, and positions of the devices generating circulation to improve the energy extraction of the wind park ([0028]), and additionally teaches cut-in and cut-out wind speeds to balance wind farm loads ([0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wind park shape of Hultqvist et al. to the diamond shapes that are shown in Fig. 2C of Sankrithi and the control system of Corten et al. including meteorological data, angle of inclination, scale of circulation, and positions of the devices generating circulation, and as all references are in the same field on endeavor, and one of ordinary skill would appreciate that these diamond shapes would enable the maximization of power harvesting (12:39-62), and that the use of meteorological data, angle of inclination, scale of circulation, and positions of the devices generating circulation increases the ability for a control system to adjust parameters ([0028]) with the cut-in and cut-out wind speeds to balance wind farm loads ([0063]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent 7,337,726 B2 discloses a wind farm.
US PGPUB 2014/0017080 A1 discloses a wind turbine, wind farm, and method for generating power.
US Patent 7,811,060 B2 discloses a VAWT Cluster and individual supporting arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745